Title: To George Washington from the Pennsylvania Council of Safety, 15 December 1776
From: Pennsylvania Council of Safety
To: Washington, George

 

Sir
In Council of Safety Phila. Dec: 15th 1776

General Mifflin sent three hundred Suits of Cloaths to Neshamini Ferry, with orders that they Remain there, untill your Excellency should direct them to be sent forward—On the representation of the Commanding Officer of the Pennsylvania Regiment that his Men are greatly distress’d for want of Necessary Cloathing at this very inclement season of the Year, we have order’d the said Cloaths to the quarters of that Regiment, that should your Excellency think proper, to direct a Distribution of them they may [be] at hand for that purpose. A quantity of Cloathing had been provided by this State for their Regiment, which we found necessary to give out amongst the new Recruits for Continental Service raisd in this City out of the Men lately return’d from the Army, that they may be distinguish’d; for want of it, some of them had inlisted many times over, & it was found impossible to embody them, or command their Service, We take the Liberty to hint these particulars, that your Excellency may Judge of the Propriety of having these Cloaths distributed among said Regiment, in Lieu of their Cloathing, which was supplied to the Recruits, nevertheless we would by no means presume to dictate to your Excellency, nor would we wish such an Appropriation should in any wise interfere with the public good, of which your Excellency must be a more competent Judge, & in whose determinations we have the most implicit confidence—We have sent a quantity of Old Cloaths collected from the Charitable & well disposed Inhabitants, to be presented to such of the Army, as are most Necessitous untill we can Provide such as are more suitable for the Soldiery—Since we had the Honour of Writing the 14 instt to your Excellency, we have reason to Believe the Militia of Lancaster York & Cumberland are turning out with becoming Spirit, we are likewise certainly informd that two Battalions amtg to Several hundred Men Jersey Militia are at Coopers Ferry[,] Two Battalions are on their March from Dover, & three from Lancaster, & one from Chester, so that we have no doubt your Excellency will soon have a Sufficient reinforcement to Check the Progress of the Enemy. By order of Council I have the Honor to be with much respect Sr Your Obedient Servant

Tho. Wharton junr Presidt

